FILED
                            NOT FOR PUBLICATION                            SEP 02 2014

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RODNEY BERNARD HALL,                             No. 11-56135

              Petitioner - Appellant,            D.C. No. 2:07-cv-02858-VAP-
                                                 AGR
  v.

RANDY GROUNDS, Warden,                           MEMORANDUM*

              Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                            Submitted August 7, 2014**
                               Pasadena, California

Before: WARDLAW, CALLAHAN, and M. SMITH, Circuit Judges.

       California state prisoner Rodney Hall appeals from the district court’s

dismissal of his 28 U.S.C. § 2254 habeas corpus petition (Petition) as untimely.

The district court concluded that Hall failed to meet his burden to demonstrate that


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his medical conditions justify equitable tolling to excuse the late filing of the

Petition. Because the parties are familiar with the facts and procedural history of

this case, we repeat only those facts necessary to resolve the issues raised on

appeal. We affirm.

          The district court correctly concluded that Hall did not meet his burden to

demonstrate that his medical conditions justify equitable tolling. Although Hall’s

medical conditions rendered him incapacitated for some portions of the relevant

time period, Hall did not show that his conditions caused the untimeliness and

made it impossible to file the Petition on time. See Porter v. Ollison, 620 F.3d

952, 959 (9th Cir. 2010); Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003).

Although the record shows that Hall periodically experienced severe pain that

incapacitated him and disrupted his daily activities, the record does not show that

Hall continuously experienced such severe pain. Moreover, there are several

months during the relevant period of time for which there is no evidence in the

record of medical issues, much less medical issues that made it impossible to file

the Petition on time. The record reflects that there was adequate time for Hall to

timely file the Petition, despite his incapacitation for 155 days during the relevant

period.




                                             2
      Accordingly, the district court did not err in concluding that Hall was not

entitled to equitable tolling because he did not meet his burden to show that his

medical conditions were the cause of the untimely filing. See Porter, 620 F.3d at

959; Spitsyn, 345 F.3d at 799.1

      AFFIRMED.




      1
         Hall requests that the panel take judicial notice of additional medical
records covering the period from July to November 2006, and early December
2006 to April 2007. We deny the request for judicial notice as moot, in light of the
district court’s August 5, 2014 order granting Hall’s request for a statement of
position, and its review of those medical records.

                                          3